Title: To Alexander Hamilton from Baron von Steuben, 2 January 1792
From: Steuben, Baron von
To: Hamilton, Alexander



N:Y: ce 2 de janv: 1792.

Agrees mon Cher Ami, Les voeux sincere d’un Coeur qui vous aime et vous Estime. Le success de tout vos Operations fait ma Consolation dans ma Sollitude. Mais mon cher Hamilton que Vous dirai-je sur la Sensibilite que je ne Scauroit Etouffer quand je voi les Armes des Etats Unis, si respecté dans la Guerre contre une puissance formidable, Aujourdhui disgracie par des Cohortes des sauvages. Je plains le digne Sinclair de tout mon Coeur, S’il a commis une faute c’est celle, d’entreprendre une Operation militaire quelconque avec de tells Utensiles.
J’ecrivis une lettre tres longue que je comptait de Vous Envoyer, elle est devant moi—mais reflexion fait je croie quil vaut mieux de me taire, j’usqu’a ce qu’on me demande mon Avis, et je vous fait grâce de la lecture de mes reverie.
J’apprehende Cependant qu’on Envisage ce desastre avec plus d’indiference quil merite. Sans m’arretté sur le boucherie de tant des hommes, Sur les depense considerables, sans les consequences fasheuses que nous avons a apréhender, pour nos etablissement sur les frontiers je crains les impression que ces malheureuses afaires ont fait sur l’esprit des parties Belligerante. Les Cohortes des sauvages deviendront des héros rédoutable pour nous, et nos trouppes Continental actuel a moins quil ne sont entierement regenerer, ne seront plus fait pour la resistence.
Si nous voulons réparer le mal par L’Augmentation du nombre de tell troupes, nous accelleront notre perte, J’en suis aussi sure que de mon Existence. Plus que la masse serat grande, plus inevitable serat la confusion et plus Considerable la boucherie.
Croyez moi mon cher Ami, notre Présent Systheme Militaire est faux dans tout ses Principes—vos troupes ne sont que des hommes deguisé en Soldat. Il n’y a ni ordre, ni discipline, Enfin ils sont si peut exercé dans leurs metier, que la plus part n’ont jamais apris a Ammorier Leurs fusils, et les Officiers de ces mêmes Corps m’ont assuré, que de tout ces hommes qui ont été massacré dans les deux derniere defaites, il n’y avait pas dix qui avait jamais tire deux Coup de fusil a Cartouches. Enfin ils n’ont ni articles de Guerre, ni reglement en Ordonence. Car ceux qui existe ne vaille rien ni L’un ni L’autre, Les premieres etoit une mauvaise imitation de la milice Anglaise, et le second n’etoit pas du tout Calcules pour le Genre de Guerre dans lequel nous sommes engagé maintenant. Il y faut changer J’usqu’a la formation, meme J’us[qu’a] L’armement des trouppes tant a pied qu’a cheval pour mettre notre militaire en Etat de combattre Les indiens avec avantage.
Mais comme il faut du tems pour de tell arrangement, et quil s’agit d’arreter le torrent pour le présent, il faut remettre le salut de la Patrie entre les mains de la milice de nos frontieres. Aussi peut que je me promet de Leur discipline, il en ont certainement autant que nos trouppe continentale. Elle sont plus fait aux faitiques, comme chasseur il connoissent au moins de faire Usage de Leurs fusil, ceque les trouppes continentales n’ont point du tout apris.
Detromper de cette ilusion que les trouppes (qu’on Apelloit sans aucune Raison) reglé, leur serviroit de secour et dans le besoin de point d’appui, il combatterons mieux quand ils ne peuvent compter que sur Leurs propre Courrages.
Quoi qu’il en faut bien que J’ai dit tout ceque je pense sur ce miserable Etablissement militaire je suis aller plus loin quil n’etoit mon intention.
Une Entrevue avec vous entrainerat plus de detaille sur cette matiere; ma santé ne me permet pas de L’Esperer sitot: Dailleur comme Vous n’etez pas Ministre de Guerre, ces arrangement ne sont pas de Votre Province, et quand a moi j’ai bien tort de donner mon Avis que personne ne Se Soucie de Scavoir.
Mes Respect a Mad: Hamilton et une heureuse anné a tout Votre famille.
Je suis avec les sentimens que Vous me Connoissez sincerement Le Votre

Steuben

